NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1103-18T2

ANIL CHIRAMEL,

           Plaintiff-Respondent,

v.

LATA CHIRAMEL,

           Defendant-Appellant.


                    Submitted September 12, 2019 – Decided September 26, 2019

                    Before Judges Alvarez and Suter.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FD-20-1666-17.

                    Kristofher Ray Dayawon Beralo, attorney for appellant.

                    Respondent has not filed a brief.

PER CURIAM

           Defendant Lata Chiramel, the mother of two children born of her marriage

to plaintiff Anil Chiramel, appeals from a Family Part order issued October 19,
2018, transferring custody of the parties' youngest child, who is twelve years

old, to his father. Custody of the parties' college freshman son had earlier been

transferred to the father, but was returned to the mother as the child elected to

live closer to school, which meant a return to that home. The October 19, 2018

decision followed numerous plenary hearings, beginning in 2017. We affirm.

      The procedural history is not necessary to our final disposition and will

not be repeated here. The judge supplemented his orally rendered decisions by

letter dated January 31, 2019. See R. 2:5-6(c).

      We describe the circumstances drawn from the record on appeal.

According to plaintiff, he relocated to New England in order to avoid the

ongoing serious conflicts with defendant. Despite his relocation, she continued

to believe he had installed cameras in her home, was contacting school

authorities and others in order to malign her, and engaged in conduct which she

felt caused the harassment of herself and her children.

      Defendant claimed in court and to others that she had been followed and

photographed by unidentified members of the public and police. Because she

perceived her children as being bullied at school, and perceived the school

authorities as having been turned against her by plaintiff, she moved the children




                                                                          A-1103-18T2
                                        2
from one school to another and planned to pull the youngest child out of the

second school shortly before the end of the school year.

      School personnel and personnel from the Division of Child Protection and

Permanency (Division) testified that there was no foundation to defendant's

claims. They testified that plaintiff had no contact with the school until they

reached out to him because of their concern about defendant's plan to remove

the youngest child from school.       The Division representative and school

personnel described the youngest child as thriving academically and socially.

      The judge found none of defendant's allegations regarding plaintiff's

behavior, and the effect she imagined it was having on others, were

corroborated. They were, in fact, "consistent with a long history of delusional

thought."    Defendant had been diagnosed "with a delusional disorder,

persecutory type, in early 2018. She also had a prior diagnosis of a paranoid

personality disorder, as well as an obsessive-compulsive disorder, several years

earlier."

      The judge also found that since the parties' separation in 2015, defendant

had progressively made visitation between plaintiff and the children difficult. It

was virtually nonexistent for a six-month period immediately prior to the time

he was contacted by the school authorities about defendant's plan to remove the


                                                                          A-1103-18T2
                                        3
child from school again. Beginning in the fall of 2016, defendant insisted

plaintiff visit with the children only at restaurants. She would notify him of the

location after he was on the road on his way to New Jersey. On occasion, she

would select restaurants more than two hours away from her home, resulting in

the children refusing to see their father because of the disruption th e visits were

causing in their lives.

      Based on his interviews with the children, as well as review of the

guardian ad litem's report, expert reports, and his own assessment of plaintiff

and defendant, the judge concluded that, pursuant to N.J.S.A. 9:2-4, custody of

the youngest child should be transferred as it was in his best interest to reside

with his father.

      As the judge observed, defendant's universe of uncorroborated suspicions

spring from her certain conviction that plaintiff, not she, suffers from paranoid

delusions. The judge also observed that it was not clear why, even if defendant's

claims were true, plaintiff's paranoid delusions would cause him to malign

defendant to school authorities, police, family members, and friends. The judge

noted that in 2009, plaintiff was found to be suffering from delusions that were

transitory, and may have been caused by medication. That 2009 report was in

evidence.


                                                                            A-1103-18T2
                                         4
      In addition to the fact that defendant's assertions regarding plaintiff's

conduct were not corroborated by any of the witnesses, or other proofs in the

case, or by the children during in camera interviews, the judge found her to be

"evasive in her answers and routinely failed to maintain eye contact when

confronted with unfavorable evidence or challenging questions." In contrast,

plaintiff testified rationally and was successful in a demanding job. Thus, he

found plaintiff credible and defendant incredible.

      Despite defendant's refusal to engage in mental health treatment, the judge

awarded her parenting time. He required plaintiff to relocate to New Jersey so

the youngest child could continue in the school where he was thriving.

      Now on appeal, defendant raises the following points:

            I.    The Trial Court failed to consider all of the
                  relevant statutory criteria in the decision below;
                  stripping the defendant of her custodial rights
                  was not in the best interest of the child.

            II.   The Trial Court erred as a matter of law in
                  admitting reports as evidence.

      We find defendant's second point to be so lacking in merit as to not

warrant discussion in a written decision. R. 2:11-3(e)(1)(E). A judge's decision

to admit evidence is reviewed for abuse of discretion, and this includes expert

reports. Townsend v. Pierre, 221 N.J. 36, 52-53 (2015). Additionally, a trial


                                                                         A-1103-18T2
                                       5
judge has the option, after admission of expert reports, to accord such weight to

them as he deems appropriate. Torres v. Schripps, Inc., 342 N.J. Super. 419,

430 (App. Div. 2001) ("The factfinder may accept some of the expert's testimony

and reject the rest.") (internal citation omitted). It is not significant that the

reports the judge relied on did not stress plaintiff's 2009 psychiatric assessment,

or even that authors may have been unaware of the reports' existence given

defendant's claims about plaintiff's conduct were uncorroborated.

      Turning to defendant's first point, we start with this premise: "[b]ecause

of the family courts' special jurisdiction and expertise in family matters,

appellate courts should accord deference to family court factfinding." Cesare v.

Cesare, 154 N.J. 394, 413 (1998). These findings are upheld when supported by

adequate, substantial, and credible evidence. N.J. Div. of Youth & Family

Servs. v. G.L., 191 N.J. 596, 605 (2007). "Deference is especially appropriate

'when the evidence is largely testimonial and involves questions of credibility.'"

Cesare, 154 N.J. at 412 (quoting In re Return of Weapons to J.W.D., 149 N.J.
108, 117 (1997)).     Such findings are set aside on appeal only when so

"manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice." Ibid. (quoting

Rova Farms Resorts, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484 (1974)).


                                                                           A-1103-18T2
                                        6
We review the trial court's decision, as always, de novo. Manalapan Realty,

L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      In this case, we see no reason to disturb the factual findings made by the

Honorable Thomas K. Isenhour, J.S.C.        His credibility determinations and

factual findings were fully supported by the record.

      We conclude Judge Isenhour's application of the factors found in N.J.S.A.

9:2-4, which are committed to the sound discretion of the judge, was proper.

See Abouzahr v. Matera-Abouzahr, 361 N.J. Super. 135, 157 (App. Div. 2003).

An abuse of discretion occurs where the "decision [was] made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis."    United States v. Scurry, 193 N.J. 492, 504 (2008)

(alteration in original) (quoting Flagg v. Essex Cty. Prosecutor, 171 N.J. 561,

571 (2002)). Judge Isenhour thoughtfully applied the statutory best interest test

in transferring custody. He cogently and reasonably weighed the evidence, and

explained his decision, adhering to the principles established in N.J.S.A. 9:2-4

and cases following. No abuse of discretion occurred.

      Affirmed.




                                                                         A-1103-18T2
                                       7